Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5151 Page 1 of 26




                             EXHIBIT 41
           (REDACTED ­ PUBLIC VERSION)
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5152 Page 2 of 26




                                 Exhibit 41 - Page 438
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5153 Page 3 of 26




                                 Exhibit 41 - Page 439
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5154 Page 4 of 26




                                 Exhibit 41 - Page 440
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5155 Page 5 of 26




                                 Exhibit 41 - Page 441
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5156 Page 6 of 26




                                 Exhibit 41 - Page 442
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5157 Page 7 of 26




                                 Exhibit 41 - Page 443
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5158 Page 8 of 26




                                 Exhibit 41 - Page 444
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5159 Page 9 of 26




                                 Exhibit 41 - Page 445
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5160 Page 10 of
                                      26




                                Exhibit 41 - Page 446
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5161 Page 11 of
                                      26




                                Exhibit 41 - Page 447
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5162 Page 12 of
                                      26




                                Exhibit 41 - Page 448
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5163 Page 13 of
                                      26




                                Exhibit 41 - Page 449
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5164 Page 14 of
                                      26




                                Exhibit 41 - Page 450
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5165 Page 15 of
                                      26




                                Exhibit 41 - Page 451
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5166 Page 16 of
                                      26




                                Exhibit 41 - Page 452
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5167 Page 17 of
                                      26




                                Exhibit 41 - Page 453
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5168 Page 18 of
                                      26




                                Exhibit 41 - Page 454
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5169 Page 19 of
                                      26




                                Exhibit 41 - Page 455
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5170 Page 20 of
                                      26




                                Exhibit 41 - Page 456
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5171 Page 21 of
                                      26




                                Exhibit 41 - Page 457
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5172 Page 22 of
                                      26




                                Exhibit 41 - Page 458
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5173 Page 23 of
                                      26




                                Exhibit 41 - Page 459
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5174 Page 24 of
                                      26




                                Exhibit 41 - Page 460
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5175 Page 25 of
                                      26




                                Exhibit 41 - Page 461
Case 3:17-cv-01112-JLS-NLS Document 115-13 Filed 07/08/19 PageID.5176 Page 26 of
                                      26




                                Exhibit 41 - Page 462
